DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 23-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Cochran (US 2009/0309579).
Regarding claim 23, Cochran (figures 28-31 and para 0086) discloses a substrate (210) having a first surface and a second surface opposite to the first surface (see figures 30-31); a first spiral coil (212) wound in a plurality of turns formed on the first surface of the substrate (see figure 30); a second spiral coil (216) wound in a plurality of turns formed on the second surface of the substrate (see figure 31); and
see figures 29-31 and para 0086), wherein the first and second through conductors are arranged in a circumferential direction (see figure 29-31), wherein the first spiral coil has an innermost turn including first and second conductive parts separated by a slit (see figures 30-31), the first and second conductive parts including first and second inner ends, respectively, (see figure 30) wherein the second spiral coil has an innermost turn including third and fourth conductive parts separated by a slit, the third and fourth conductive parts including third and fourth inner ends, respectively(see figures 31),
wherein the first and fourth inner ends are electrically connected to each other by the first through conductor (230/230), and wherein the second and third inner ends are electrically connected to each other by the second through conductor (231/231).
Regarding claim 24, Cochran (figures 28-31 and para 0086) discloses a wherein the first, second, third, and fourth conductive parts including first, second, third, and fourth outer ends (see figures 28-31), respectively; since the structural limitations of Cochran are similar to the applicant claimed invention it would be an inherent characteristic wherein the first and second outer ends are short-circuited on the first surface of the substrate, and wherein the third and fourth outer ends are short-circuited on the second surface of the substrate. Note: applicant only describes structural limitations that allows for a short circuit to occur in which the prior art of Cochran clearly discloses. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “…the first and second outer ends are short-circuited on the first surface of the substrate, and wherein the third and fourth outer ends are short-circuited on the second surface of the substrate ..“ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Allowable Subject Matter
2.	Claims 1-2, 4, 7-9, 16 and 18-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, and plurality of turns radially separated by a spiral-shaped slit into a first conductor part and a second conductor part positioned at an inner peripheral side of the first conductor part; a second coil part formed on the second surface of the insulating substrate, the second coil part being spirally wound in a plurality of turns, and radially separated by a spiral-shaped slit into a third conductor part and a fourth conductor part positioned at an inner peripheral side of the third conductor part; a first connection part connecting an inner peripheral end of the first conductor part and an inner peripheral end of the fourth conductor part; and a second connection part connecting an inner peripheral end of the second conductor part and an inner peripheral end of the third conductor part as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the first spiral coil has an innermost turn including first and second conductive parts separated by a slit, the first 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2, 4, 7-9 and 18-22 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RONALD HINSON/Primary Examiner, Art Unit 2837